Case 2:19-cv-00070-JRG-RSP Document 404 Filed 08/24/20 Page 1 of 1 PageID #: 16829



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    GREE, INC.,                                   §
                                                  §
                Plaintiff,                        §
                                                  §
    v.                                            §
                                                              Case No. 2:19-cv-00070-JRG-RSP
                                                  §
    SUPERCELL OY,                                 §
                                                  §
                Defendant.                        §
                                                  §

                                               ORDER

          Defendant    Supercell   filed   a   Motion   for    Partial   Summary Judgment of No

   Provisional Damages. (Dkt. No. 195.) Magistrate Judge Payne entered a Report and

   Recommendation (Dkt. No. 326), recommending denial of Defendant’s Motion for Partial

   Summary Judgment. Defendant has now filed Objections (Dkt. No. 352) to the Report and

   Recommendation, with Plaintiff GREE, Inc. filing a Response. (Dkt. No. 369.)

          After conducting a de novo review of the briefing on the Motion for Partial Summary
      .
   Judgment, the Report and Recommendation, and the briefing on Defendant’s Objections, the

   Court agrees with the reasoning provided within the Report and Recommendation and concludes

   that the Objections fail to show that the Report and Recommendation was erroneous.

          Consequently, the Court OVERRULES Defendant’s Objections and ADOPTS

   Judge Payne’s Report and Recommendation and DENIES the Motion for Partial Summary

   Judgment (Dkt. No. 195).

         So ORDERED and SIGNED this 24th day of August, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
